   1   Russell Brown
       CHAPTER 13 TRUSTEE
   2
       Suite 800
   3   3838 North Central Avenue
       Phoenix, Arizona 85012-1965
   4   602.277.8996
   5
   6                               UNITED STATES BANKRUPTCY COURT

   7                                        DISTRICT OF ARIZONA
   8
        In re                                               Chapter 13
   9
        GREGORY L. BUCHER,                                  Case No. 2-19-bk-12096-BKM
  10
  11    and                                                 TRUSTEE’S RECOMMENDATION

  12    MICHELLE A. BUCHER,                                 Deadline is February 5, 2020
  13    Debtors.
  14
                The Trustee has reviewed the Plan, Schedules, and Statement of Financial Affairs.
  15
                Subject to the resolution of the following issues, the Plan will meet Code requirements and
  16
  17   the Trustee will recommend confirmation:

  18            (1) The secured debt to be paid to Kia Motors Finance is to be reduced to $3,928.66 as stated
  19
       in the creditor’s proof of claim, to be paid at the rate of 7% interest as stated in the Plan.
  20
                (2) The Order confirming must correct the plan payment start date to October 23, 2019.
  21
                (3) Plan payment status: The Debtors’ interim payments of $1,150.00 each are current
  22
  23   through due date December 23, 2019. Subsequent payments are due on the 23rd day of each

  24   following month. The Trustee reminds the Debtors that they may access case information from the
  25   Trustee’s office, such as plan payments received, by going to www.ndc.org. Then, click the box that
  26
       says Get Started. It’s Free!’ and follow the instructions.
  27




Case 2:19-bk-12096-BKM         Doc 18     Filed 01/06/20      Entered 01/06/20 17:17:15          Desc
                                             Page 1 of 3
   1          (4)   Other requirements:
   2
              (a) Due to the possibility of errors on the claims docket, it is the attorney’s responsibility to
   3
       review all proofs of claim filed with the Court and resolve any discrepancies between relevant claims
   4
       and the Plan prior to submitting any proposed Order Confirming Plan to the Trustee. Also, when
   5
   6   counsel provides a proposed order confirming plan to the Trustee, counsel must file or create a notice

   7   on the Court docket. L.R.B.P. 2084-13(b).
   8          (b) Requests by the Trustee for documents and information are not superseded by the filing
   9
       of an amended plan or motion for moratorium.
  10
              (c) The Trustee will object to any reduction in the Plan duration or payout in a proposed
  11
  12   Order Confirming Plan unless an amended or modified plan is filed and noticed out.

  13          (d) The Trustee requires that any proposed Order Confirming Plan state: “The Plan and this

  14   Order shall not constitute an informal proof of claim for any creditor.”
  15
              (e) To expedite the order review process, counsel must use the recommended form for the
  16
       order confirming plan found at www.chapter13.info.
  17
              (f) The order confirming plan must be accompanied by a cover letter that goes over the
  18
  19   Trustee’s Recommendation items by each paragraph. If counsel fails to use the order form and

  20   provide such letter, the Trustee will reject the proposed order outright and the time to comply with
  21
       the Recommendation is not extended.
  22
              (g) Any order confirming plan to provide that the Debtors will give the Trustee a copy of the
  23
       2019 - 2023 federal and state income tax returns, including all attachments, forms, schedules and
  24
  25   statements, within 14 days of filing them.

  26          (h) Nothing in the Plan or Order Confirming Plan is to alter counsel’s obligation to represent
  27   the Debtors. Counsel is to represent the Debtor(s) in all matters regardless of the fee agreement until


                                                        -2-
Case 2:19-bk-12096-BKM         Doc 18     Filed 01/06/20      Entered 01/06/20 17:17:15         Desc
                                             Page 2 of 3
   1   the Court issues an order permitting counsel to withdraw or the case is closed.
   2
              (i) According to Paragraph II.H.3. of the “Administrative Procedures for Electronically Filed
   3
       Cases,” as governed by Local Rule 5005-2(e), the Debtors’ attorney is to retain the original
   4
       signatures of all signatories to the Stipulated Order Confirming Plan (other than that of the Trustee).
   5
   6   Pursuant to Local Rule 2084-13(c), the Trustee will upload the proposed Order Confirming a plan

   7   or granting a motion for a moratorium.
   8          (j) The proposed order confirming plan, any responses to this recommendation, and
   9
       documents submitted in response to this recommendation are to be submitted to the applicable case
  10
       administrator in the Trustee’s office.
  11
  12          SUMMARY: Pursuant to Local Rule 2084-10(b), by February 5, 2020, Debtors are to resolve

  13   all of the above issues and provide the Trustee with a proposed order confirming plan that meets the

  14   above requirements, or the Debtor must file an objection to the Recommendation and obtain a
  15
       hearing date. If neither is accomplished, then the Trustee could file a notice of intent to lodge a
  16
       dismissal order.
  17                                                                                 Rachel Flinn
                                                                                     Russell Brown, Chapter 13
  18                                                                                 Trustee; 3838 N. Central
       Copy mailed or emailed to::                                                   Ave., Ste. 800, Phoenix, AZ
  19                                                                                 85012
                                                                                     2020.01.03 14:24:06 -07'00'
       GREGORY L. BUCHER
  20   MICHELLE A. BUCHER
       17764 WEST YOUNG STREET
  21
       SURPRISE, AZ 85388
  22
       PHOENIX FRESH START
  23   THOMAS ADAMS MCAVITY
       4602 E. THOMAS RD., SUITE S-9
  24   PHOENIX, AZ 85028
  25                      Jessica Morales
                          2020.01.06
  26
                          16:15:29 -07'00'
       _________________________________
  27   jmorales@ch13bk.com


                                                        -3-
Case 2:19-bk-12096-BKM         Doc 18        Filed 01/06/20   Entered 01/06/20 17:17:15           Desc
                                                Page 3 of 3
